I concur on the ground mentioned in the opinion that the award made by the Industrial Commission to the widow and three children was a unit family award. The widow is a resident alien and the three children are resident citizens. The family is entitled to the award regardless of where it or parts of it reside. The mother cannot by any act of her own with the exception of marriage (Sec. 42-1-69, U.C.A. 1943 as amended 1945) affect this family award. Her death would not affect it. Her removal to another country cannot alter it. Silver King Coalition Mines Co.et al. v. Industrial Commission et al., 101 Utah 12,116 P.2d 771.
Sec. 42-1-73, U.C.A. 1943, provides that
"the commission, under special circumstances and when the same is deemed advisable, may commute periodical benefits to one or more lump sum payments."
It may be that any party responsible for payment of the award should have a right to have a hearing on the matter of "special circumstances." Perhaps Reteuna v. Industrial Commission,55 Utah 258, 185 P. 535, should be confined to the facts of that case, viz: the absolute right of the commission as far as the beneficiaries are concerned to grant or refuse a lump sum settlement. But at this time I think we need not determine the right to a hearing and consequently to notice of the same. It appears quite definitely that on petition for rehearing the only legal ground which was or could have been urged for a denial of the lump sum, had the plaintiff had a hearing before the lump sum was ordered, was based on the assumption that all of the dependents were residents of Argentina. The facts appear to be otherwise and at least on the facts as they are, there could be no ground for decreasing the award because the family was going to live or was already living in Argentina. Whether the award would be lessened had the whole family been citizens of Argentina and were residents there, we *Page 92 
need now express no opinion. It would be a work of supererogation to send down the matter to be reheard when the only result would be a review of the reasons already urged for a denial of the lump sum and a repetition of the order granting it. By this it is not meant to say that the commission can fail to give a hearing and notification thereof on the chance that on petition for a hearing or what is here denominated a rehearing, it would appear that there were no grounds upon which the petitioner could be correct. In this case the commission, having obtained jurisdiction initially, had continuing jurisdiction. If the commission in this case ought to have held a hearing and given notice, the omission to do so was in this case not prejudicial. Utah Fuel Co. v.Industrial Commission, 67 Utah 25, at 40, 245 P. 381.
I deem any of the other reasons given in this opinion immaterial.